MAUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Municipal Court of Cleveland wherein George C. Wright and Sa-lina A. Wright were plaintiffs and the Realty Underwriting Co. was defendant. Plaintiffs, *312contracted to purchase two lots of defendant for $4401 each and they brought this action to recover $1028 paid by them to defendant under contract. An agent of defendant in selling the two lots pointed out to the Wrights that the line of the lots was about 10 feet in front of a standing row of trees and shrubbery. Some time after the contract was entered into' defendant company, destroyed the row of trees and shrubbery. Defendant company justified this act by virtue of a clause in the contract permitting it at any time within 10 years to establish grades and slopes on lots and to excavate as was necessary to bring the roads and parkways into conformance with a recorded plot of the subdivision. The Wrights alleged that the trees and shrubbery were material factors in inducing them to enter the contract and that defendant company had m'ade false and fraudulent representations to them concerning the line and sand trees and shrubbery. In the Municipal Court judgment was rendered for the Realty Co. The Wrights prosecuted error. Held:
Attorneys — E. C. Alden, for the Wrights; Wilkin, Cross and Daoust, for Realty Co.; all of Cleveland.
From the whole record it can fairly be concluded that the Wrights were given to understand that the future cutting and sloping of their property would be such that the trees and shrubbery would be unmolested, but that was not a representation of an existing fact. It was only, if anything, a promise of future conduct. It at most indicated what the agent thought would be the extent to which the defendant would exercise its rights under the contract. It afforded no basis for a recission of subsequent recovery for the money paid. Judgment of the Municipal Court affirmed.